Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 5/25/2022, wherein claim 1 was amended; claim 4 was canceled; and claims 10-11 were added. Claims 1-3 and 5-11 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al. (US 8,505,723).
Regarding claim 1, Clark discloses a tray (14 – See Fig. 3) capable of holding injection device tubes including a collar at each end of a body, the tray comprising bores (at 36) capable of receiving the body of a tube, wherein each bore includes a holding portion (at 38) capable of holding an upper collar of a tube and an introduction portion (at 40)  capable of enabling passage of a lower collar of a tube, wherein the holding portion extends laterally from the introduction portion within a same plane (place horizontal to the point at reference numeral 42 in Fig. 5) of the tray, wherein the holding portion includes a vertical wall (at 38 – below 40 in Fig. 5) having a height substantially equal to a diameter of a body of a tube.
Regarding claim 2, Clark discloses each bore includes, on a front side, the holding portion having a circular-arc-shaped contour (at the side adjacent to reference numeral 26 in Fig. 3) capable of adjustably receiving a body of a tube.
Regarding claim 3, Clark discloses the holding portion extends rearwardly from the introduction portion, the introduction portion including a circular-arc-shaped contour (portion at 44 in Fig. 3 has the contour a portion of a circular-arc-shape) capable of enabling the passage of a lower collar of a tube.
Regarding claim 8, Clark discloses the introduction portion is directly connected to the holding portion.
Regarding claim 9, Clark discloses the introduction portion and holding portion jointly define a closed shape.
Regarding claim 11, Clark discloses the vertical wall has a height that is substantially equal to a diameter of the holding portion (See Figs. 3 and 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 8,505,723) as applied to claim 1 above, in view of Pidcock (US 6,997,362). Clark discloses the claimed invention except for the elastic elements disposed between the holding portion and the introduction portion. However, Pidcock teaches a holding device (at 10 in Fig. 1) comprising a bore (at 16c/22c in Fig. 1) including a holding portion (at 22c) capable of holding an object and an introduction portion (at 16c) capable of enabling passage of the object, wherein the holding portion extends laterally from the introduction portion within a same plane of the device, and wherein the device includes elastic elements (26a/26b), in the form of a tab including a boss (distal end of 26a/26b), disposed between and separating the holding portion and the introduction portion for the purpose of forming a restricted passage for keeping the object in place within the holding portion (column 7, lines 46-59). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the bores of Clark with elastic elements as taught by Pidcock in order to secure the object within the holding portion.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 8,505,723) as applied to claim 1 above, in view of Extrand (US 2007/0026171). Clark discloses the claimed invention except for the specific plastic used to form the tray. However, Extrand teaches it is well known in the art for a tray to be formed from a polymer such as a liquid crystal polymer for the purpose of having high temperature and high strength ([0024]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tray of Clark to be formed from liquid crystal polymer as taught by Extrand in order to have high strength and withstand high temperatures, if desired.
Regarding the injection, the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735